Citation Nr: 1211017	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  08-09 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to October 1993 and March 2003 to March 2004.  He also had apparent additional periods of active duty, including active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran was provided hearings before a Decision Review Officer (DRO) and the Board in March 2011 and February 2012, respectively.  Transcripts of the testimony offered at these hearings have been associated with the record.  


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran has sleep apnea that is causally related to service.


CONCLUSION OF LAW

Service connection for sleep apnea is established.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, (2011)


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the Veteran's service treatment records discloses no complaints or diagnosis of sleep apnea.  The Veteran does not assert that he was treated for sleep apnea in service or that he clinically complained thereof in service, but rather that it first manifested in service and was formally diagnosed very soon after his discharge.

The earliest clinical evidence pertaining to sleep apnea appears in a May 2006 private treatment record from C.L.P., M.D., which notes that the Veteran then presented with a several month history of fatigue, associated with daytime somnolence and weight gain.  The Veteran complained that he felt that he did not sleep well, often because he awoke during the night feeling like he could not breathe and gasping for air.  He related feeling not well-rested in the morning and that he was a heavy snorer.  He was suspicious that he had sleep apnea, but related that he had never been evaluated for the condition.  

A subsequent note from this provider also dated in May 2006 notes that his wife had left the bedroom over the past 5 years due to snoring.  It also documents that the Veteran then complained of loud snoring for the past 10 years, with awakenings from sleep with gasping and choking.  

The Veteran was referred for a sleep study by this provider and underwent polysomnography in June 2006.  This study resulted in an impression of severe obstructive sleep apnea.  

In November 2006 the Veteran received a VA examination.  At this time, the Veteran related a 10 year history of snoring which had been noted by his wife, along with awakening from sleep with gasping and chocking.  It was noted that his wife had had to leave the bedroom over the past 5 years due to his snoring.  Severe obstructive sleep apnea was assessed, but no etiological opinion was rendered.  

Of record is a November 2006 letter from Dr. C.L.P.  In this letter, the doctor outlined that the Veteran had a history of sleep apnea with chronic fatigue, daytime somnolence and poor sleep, and noted that sleep apnea had been assessed.  Dr. P. concluded that it was more likely than not that sleep apnea had existed for "several years, at least prior to 2003, including during his active service, although it ha[d] just recently been diagnosed and treated."

In October 2007 the Veteran received a VA examination in furtherance of substantiating his claim, which was notably based upon a review of the claims file.  With respect to medical history, it was noted that the Veteran's wife had been complaining of the Veteran's loud snoring since about 1990, in addition to instances where she observed the Veteran stop breathing during his sleep, along with restlessness and frequent movement.  The Veteran then complained of frequently awaking with fatigue, feeling very un-rested and severe daytime sleepiness.  The examiner assessed chronic obstructive sleep apnea and concluded that the onset was as least as likely as not while the Veteran was on active duty, based upon the Veteran's wife's reports of her observations regarding the Veteran's snoring and somnolence.  

Of record is a March 2008 letter from N.L.W., M.D., a sleep specialist.  In this letter, Dr. W. related that the Veteran had been under her care since May 2006 for severe obstructive sleep apnea.  Dr. W. related that the Veteran had presented to her after more than 15 years of loud snoring and awakenings with choking and gasping, noting that the Veteran's wife had left the bedroom several years prior to his presentation due to sleep disordered breathing.  Given the severity of the Veteran's sleep apnea, Dr. W. concluded that it was hear opinion that obstructive sleep apnea had been present for at least 15 to 20 years prior to his formal diagnosis with polysomnogram. 

As noted above, the Veteran and his wife testified before a DRO and the Board.  A review of these transcripts reveals identical contentions as outlined above.  Particularly, the Board notes that the testimony indicates that the Veteran suffered from excessive snoring and daytime somnolence with an onset of these symptoms during active duty.  

As noted above, the Veteran asserts that his sleep apnea had its onset in service.  In this regard, he has offered statements and testimony regarding excessive snoring and somnolence beginning in service.  He notes that sleep apnea was formally assessed very shortly after service and asserts that this, in conjunction with his and his wife's lay statements regarding snoring, somnolence, etc., is sufficient to substantiate the claim.

In resolving any doubt in the Veteran's favor, service connection for sleep apnea is warranted.  The Veteran has offered competent lay evidence of observable symptomatology, i.e. in-service severe snoring and somnolence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007).  These lay observations have been competently attributed to sleep apnea that was formally diagnosed approximately 2 years following the Veteran's discharge.  Given the credible lay testimony and the close proximity of his diagnosis to service, the Board concludes that the evidence is at the very least in equipoise.  Consequently, the Board has resolved doubt in favor of the Veteran, and service connection for sleep apnea is granted.  Gilbert, supra.

ORDER

Entitlement to service connection for sleep apnea is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


